DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/20, 12/30/22, 5/9/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-16 are pending.
Claim Objections
Claims 2-8 and 10-16 are objected to as they do not include a comma after reciting the claim on which they depend. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what a liquid chromatography sample manager is attempting to define as recited in lines 1-2.  The term “sample manager” is ambiguous and it is unclear what is attempting to be defined by this limitation. Specifically, the claims are directed towards an interface module, and the interface module is defined by the body of the claims. However, it is unclear what a liquid chromatography sample manager is, and therefore unclear what the interface module is for.  
With respect to claim 1, it is unclear if applicants are attempting to claim the transfer drawer or not because the transfer drawer appears to be a function of the transfer drawer receiving apparatus and is not positively recited.  Applicants do not positively recite the transfer drawer in lines 3-5. Therefore, references to the transfer drawer are directed to intended use.  However, line 7 then attempts to limit the transfer drawer by relating it to the claimed window apparatus as well.  The problem is that the relationship of the transfer drawer and the window apparatus is defined in terms of the relationship between the window apparatus and the unclaimed transfer drawer when in use.  This is indefinite as it is unclear how this is meant to further define the interface module and it is unclear how this is met given a transfer drawer and window apparatus alone (without including the transfer drawer).  The fact is, with such a recitation, a given window apparatus that meets the other limitations could meet the limitations of the claim when used with a transfer drawer and fail to meet the limitations of the claim when used without a transfer drawer. As such, given any window apparatus or transfer drawer alone, it is unclear whether the limitations of the claim would be met and it is unclear how to determine whether or not the limitation is met.  In summary, because the transfer drawer is not positively recited, then it is unclear what limitations the relationship of the transfer drawer is attempting to define with respect to the window apparatus. Please clarify which structures are required in the claim.  Similarly, the examiner notes that the sample tray and sample manager are not positively recited, and the sample tray and sample manager are related to the window in lines 8-9 where there are similar ambiguities as to what relationship is being defined between the window apparatus and the unclaimed sample tray and sample manager.  
Regarding line 4 of claim 1, it is unclear what a sample tray of a sample manager is attempting to define. Further, it is unclear how a transfer drawer is moved into and out “from” a sample tray. What defines the tray and how does the drawer move from the tray?
As to line 5 of claim 1, it is unclear if a sample manager is a different manager or the same as the manager recited in lines 1-2.  Further, throughout the claims, the term “the sample manager” is now ambiguous as it is unclear which manager is attempting to be referred to.
With respect to lines 6-7 of claim 1, it is unclear how the window is controllable to be in an open state and a closed state. How is the window opened and closed? Is some other structure, aside from a window, required in order to accomplish this function or are all windows satisfying the capability?  Additionally, it is unclear if the window is see through as in a conventional window, or is the window just a movable portion?
As to line 8 of claim 1, it is unclear what “loading of the sample vial carrier” is defining.  How is a carrier loaded or unloaded?  What is the loading process defined by, and what performs the loading?  Previously, the carrier is just on the drawer, and it is unclear how the carrier is then loaded to the sample tray.  
Regarding the closed state of lines 11-12 of claim 1, it is unclear when the window is in the closed state.  The window is in the open state when the drawer is moved into and out of the sample manager, and it is unclear if the window is in a closed state when the drawer is both outside of the sample manager and inside the sample manager, or if the window is only in the closed state when the drawer is outside the sample manager.  If the window is in the closed state when the drawer is in the sample manager, then would the sealing of the drawer not be a closed state, and further in this instance would the window just be defined by the region of space encompassing the location of the drawer?
Claims 2-8 are rejected based on further claim dependency.
Regarding claim 3, it is unclear what applicants are intending to define. Specifically, claim 1 requires a “window apparatus comprising a window” and then claim 3 recites that the window comprises “a window panel”.  Therefore, it is unclear what the difference between a window apparatus, a window, and a window panel are all defining.  These all seem to be terms for the same structure and it is unclear what is being further recited in claim 3 beyond that which appears to already be recited in claim 1.
Claim 4 is ambiguous and is similarly rejected as in paragraph 4 above as the sample manager is not part of the claimed interface module and is an intended use of what the interface module is for, and therefore it is unclear what further limitations applicants are intending to define. Applicants relate the window to the unclaimed housing, and there are ambiguities as to what would or would not be required or infringe on the limitations.
Claim 5 is ambiguous and is similarly rejected as in paragraph 4 above as the sample manager and its housing is not part of the claimed interface module and is an intended use of what the interface module is for, and therefore it is unclear what further limitations applicants are intending to define. Applicants relate the window and seal to the unclaimed housing, and there are ambiguities as to what would or would not be required or infringe on the limitations.
With respect to claim 7, it is unclear how the window is controllable to be in an open state and a closed state. How is the window opened and closed? Is some other structure, aside from a window, required in order to accomplish this function or are all windows satisfying the capability?  
Regarding claim 8, it is unclear if a sample vial carrier is the same carrier recited in claim 1 or a different carrier.
Claim 8 is ambiguous and is similarly rejected as in paragraph 4 above as the transfer drawer and sample carrier are not part of the claimed interface module and is an intended use of what the interface module is for, and therefore it is unclear what further limitations applicants are intending to define. Applicants relate the robotic system to the unclaimed transfer drawer and unclaimed sample carrier, and there are ambiguities as to what would or would not be required or infringe on the limitations.
As to claim 8, it is also unclear how a robotic system is used to provide the sample carrier to the drawer and remove the carrier from the drawer. Where is the robotic system in relation to the other components of the device such as the window apparatus, and is the robotic system accessing the drawer when the window is open or closed or both opened and closed?
Further regarding claim 8, it is unclear if the robotic system is intended to be required or not, or if the robotic system is just an intended use/capability of the processor.
Regarding claim 9, it is unclear if a liquid chromatography sample manager is the same manager of line 3 or a different manager.  Additionally, as to line 8 of claim 1, it is unclear if a sample manager is a different manager or the same as the manager recited in lines 3 or 5.  Further, throughout the claims, the term “the sample manager” is now ambiguous as it is unclear which manager is attempting to be referred to.
With respect to claim 9, it is unclear if applicants are attempting to claim the transfer drawer or not because the transfer drawer appears to be a function of the transfer drawer receiving apparatus and is not positively recited.  Applicants do not positively recite the transfer drawer in lines 7-10. Therefore, references to the transfer drawer are directed to intended use.  However, line 12-13 then attempts to limit the transfer drawer by relating it to the claimed window apparatus as well.  The problem is that the relationship of the transfer drawer and the window apparatus is defined in terms of the relationship between the window apparatus and the unclaimed transfer drawer when in use.  This is indefinite as it is unclear how this is meant to further define the interface module and it is unclear how this is met given a transfer drawer and window apparatus alone (without including the transfer drawer).  The fact is, with such a recitation, a given window apparatus that meets the other limitations could meet the limitations of the claim when used with a transfer drawer and fail to meet the limitations of the claim when used without a transfer drawer. As such, given any window apparatus or transfer drawer alone, it is unclear whether the limitations of the claim would be met and it is unclear how to determine whether or not the limitation is met.  In summary, because the transfer drawer is not positively recited, then it is unclear what limitations the relationship of the transfer drawer is attempting to define with respect to the window apparatus. Please clarify which structures are required in the claim.  Similarly, the examiner notes that the sample tray and sample manager are not positively recited, and the sample tray and sample manager are related to the window in lines 8-9 where there are similar ambiguities as to what relationship is being defined between the window apparatus and the unclaimed sample tray and sample manager.  
Regarding claim 9, it is unclear if a sample vial carrier in line 18 is the same carrier recited previously in the claim or a different carrier.
Regarding lines 8-9 of claim 9, it is unclear if a sample tray is intending to refer back to the previously recited sample tray or not. Further, “the” tray is then subsequently referred to throughout the claims where it is unclear which tray is being referenced.
Regarding lines 8-9 of claim 9, it is unclear what a sample tray of a sample manager is attempting to define. Further, it is unclear how a transfer drawer is moved into and out “from” a sample tray. What defines the tray and how does the drawer move from the tray?
With respect to lines 11-12 of claim 9, it is unclear how the window is controllable to be in an open state and a closed state. How is the window opened and closed? Is some other structure, aside from a window, required in order to accomplish this function or are all windows satisfying the capability?  Additionally, it is unclear if the window is see through as in a conventional window, or is the window just a movable portion?
As to line 13 of claim 9, it is unclear what “loading of the sample vial carrier” is defining.  How is a carrier loaded or unloaded?  What is the loading process defined by, and what performs the loading?  Previously, the carrier is just on the drawer, and it is unclear how the carrier is then loaded to the sample tray.  
Regarding the closed state of lines 16-17 of claim 9, it is unclear when the window is in the closed state.  The window is in the open state when the drawer is moved into and out of the sample manager, and it is unclear if the window is in a closed state when the drawer is both outside of the sample manager and inside the sample manager, or if the window is only in the closed state when the drawer is outside the sample manager.  If the window is in the closed state when the drawer is in the sample manager, then would the sealing of the drawer not be a closed state, and further in this instance would the window just be defined by the region of space encompassing the location of the drawer?
As to lines 18-19 of claim 9, it is also unclear how a robotic system is used to provide the sample carrier to the drawer and remove the carrier from the drawer. Where is the robotic system in relation to the other components of the device such as the window apparatus, and is the robotic system accessing the drawer when the window is open or closed or both opened and closed?
Claims 10-16 are rejected based on further claim dependency.
Regarding claim 10, it is unclear what applicants are intending to define. Specifically, claim 1 requires a “window apparatus comprising a window” and then claim 3 recites that the window comprises “a window panel”.  Therefore, it is unclear what the difference between a window apparatus, a window, and a window panel are all defining.  These all seem to be terms for the same structure and it is unclear what is being further recited in claim 10 beyond that which appears to already be recited in claim 9.
With respect to claim 13, it is unclear how the window is controllable to be in an open state and a closed state. How is the window opened and closed? Is some other structure, aside from a window, required in order to accomplish this function or are all windows satisfying the capability?  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Gonska et al (US 20010043031; hereinafter “Gonska”; already of record).
As to claim 1, Gonska teaches an interface module for robotic loading and unloading of a liquid chromatography sample manager (Gonska; Figs. 1-4), comprising: 
a transfer drawer receiving apparatus comprising a device track and a drawer drive system configured to transport a transfer drawer along the device track into and out from a sample tray of a sample manager, the transfer drawer configured to receive a sample-vial carrier (Gonska teaches a receiving apparatus 4 which includes a track and drive 23; Fig. 2 [26]. As best understood, Gonska teaches drawer 15 moving along the track to and from tray 35, and vial carrier 5; Figs. 2-4 [26]); and 
a window apparatus comprising a window controllable to be in an open state and a closed state, the window being in the open state to enable transport of the transfer drawer through the window into the sample manager for loading of the sample-vial carrier into the sample tray and to enable transport of the transfer drawer out from the sample manager and through the window for unloading of the sample-vial carrier from the sample tray, the window apparatus substantially sealing an internal environment of the sample manager from an ambient environment when the window is in the closed state (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1).  
Note: The instant Claims contain a large amount of functional language (ex: “for...”, “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
“When” the window is in the closed state does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 2, Gonska teaches the interface module of claim 1 wherein the drawer drive system comprises a chain drive system (Gonska; [14] claim 14).  
As to claim 3, Gonska teaches the interface module of claim 1 wherein the window comprises a window panel movable between a first position when the window is in the closed state and a second position when the window is in the open state (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1).  
“When” the window is in the closed state or the open state does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 4, Gonska teaches the interface module of claim 3 wherein the sample manager comprises a housing having an aperture therein, the housing defining an internal environment of the sample manager, the window panel being adjacent to the aperture when the window panel is in the first position (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1. The housing with the aperture is interpreted as the portion the window 7 covers and moves with respect to).  
“When” the window panel is in the first position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 5, Gonska teaches the interface module of claim 4 wherein the window apparatus further comprises a conformable seal disposed on the window panel and engaging an outer surface of the housing to substantially seal the housing at the aperture when the window panel is in the first position (As best understood, Gonska teaches that the window panel 7 has a sealing device to seal the opening of the housing; [22]).  
“When” the window panel is in the first position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 6, Gonska teaches the interface module of claim 1 further comprising a processor in communication with the transfer drawer receiving apparatus to control the transport of the transfer drawer (Gonska teaches that the device is operated by a control program which would be coupled to a processor to control the device; [27]).  
As to claim 7, Gonska teaches the interface module of claim 1 further comprising a processor in communication with the window apparatus to control the window to be in one of the open state and the closed state (Gonska teaches that the device is operated by a control program which would be coupled to a processor to control the device; [27]).   
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonska in view of Boucard, J (US 20170217027; hereinafter “Boucard”).
As to claim 8, Gonska teaches the interface module of claim 6 with the processor (see above).
Although the examiner believes that how the processor functions is an intended use, if applicants are intending to require the robotic system, then Gonska does not specially teach the processor is in further communication with a robotic system used to provide a sample-vial carrier to the transfer drawer and to remove the sample-vial carrier from the transfer drawer.  However, Boucard teaches the analogous art of a laboratory system (Boucard; Figure 1-4, 19, 24, 30-31, Title) and with a processor is in further communication with a robotic system used to provide a sample-vial carrier to the transfer drawer and to remove the sample-vial carrier from the transfer drawer (Boucard teaches robotic arms 206/208 with hands 208/212/500 that grip a carrier 104 and insert and remove the carrier from various laboratory instruments; Figures 1-4, 15, 18, 40-41, [32, 46, 49, 50]. Boucard teaches a controller; [36, 43, 45]). It would have been obvious to have modified the interface module of Gonska to interact with a robotic system as in Boucard because Boucard teaches that using a robotic system enables the ability of a robot to assist laboratory personnel in retrieving and inserting the sample carriers (Boucard; [32]).
As to claim 9, Gonska teaches an apparatus for automatic loading of samples into a liquid chromatography system (Gonska; Figs. 1-4), comprising: 
a sample manager comprising a sample tray having at least one compartment to receive a sample-vial carrier (Gonska teaches the region of 9 with tray area 35; Fig. 2); 
an interface module for robotic loading and unloading of a liquid chromatography sample manager (The interface module is interpreted by the transfer drawer receiving apparatus and window apparatus in the next two clauses), comprising: 
a transfer drawer receiving apparatus comprising a device track and a drawer drive system configured to transport a transfer drawer along the device track into and out from a sample tray of a sample manager, the transfer drawer configured to receive a sample-vial carrier (Gonska teaches a receiving apparatus 4 which includes a track and drive 23; Fig. 2 [26]. As best understood, Gonska teaches drawer 15 moving along the track to and from tray 35, and vial carrier 5; Figs. 2-4 [26]);  
a window apparatus comprising a window controllable to be in an open state and a closed state, the window being in the open state to enable transport of the transfer drawer through the window into the sample manager for loading of the sample-vial carrier into the sample tray and to enable transport of the transfer drawer out from the sample manager and through the window for unloading of the sample-vial carrier from the sample tray, the window apparatus substantially sealing an internal environment of the sample manager from an ambient environment when the window is in the closed state (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1); and 
 “When” the window is in the closed state does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Gonska does not specifically teach a robotic system configured to provide a sample-vial carrier to the transfer drawer and to remove the sample-vial carrier from the transfer drawer.  However, Boucard teaches the analogous art of a laboratory system (Boucard; Figure 1-4, 19, 24, 30-31, Title) and with a robotic system configured to provide a sample-vial carrier to the transfer drawer and to remove the sample-vial carrier from the transfer drawer (Boucard teaches robotic arms 206/208 with hands 208/212/500 that grip a carrier 104 and insert and remove the carrier from various laboratory instruments; Figures 1-4, 15, 18, 40-41, [32, 46, 49, 50]. Boucard teaches a controller; [36, 43, 45]). It would have been obvious to have modified the interface module of Gonska to interact with a robotic system as in Boucard because Boucard teaches that using a robotic system enables the ability of a robot to assist laboratory personnel in retrieving and inserting the sample carriers (Boucard; [32]).
As to claim 10, Gonska teaches the apparatus of claim 9 wherein the window comprises a window panel movable between a first position when the window is in the closed state and a second position when the window is in the open state (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1).  
“When” the window is in the closed state or the open state does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 11, Gonska teaches the apparatus of claim 10 wherein the sample manager comprises a housing having an aperture therein, the housing defining an internal environment of the sample manager, the window panel being adjacent to the aperture when the window panel is in the first position (As best understood, Gonska teaches a window 7 that opens and closes to seal off the opening; [22] Fig. 1. The housing with the aperture is interpreted as the portion the window 7 covers and moves with respect to).  
“When” the window panel is in the first position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 12, Gonska teaches the apparatus of claim 9 further comprising a processor in communication with the transfer drawer receiving apparatus to control the transport of the transfer drawer (Gonska teaches that the device is operated by a control program which would be coupled to a processor to control the device; [27]).  
As to claim 13, Gonska teaches the apparatus of claim 9 further comprising a processor in communication with the window apparatus to control the window to be in one of the open state and the closed state (Gonska teaches that the device is operated by a control program which would be coupled to a processor to control the device; [27]).   
As to claim 14, Gonska teaches the apparatus of claim 12 wherein the processor is in further communication with the robotic system (The modification of the apparatus of Gonska to include a robotic system as in Boucard has already been discussed above. Boucard teaches a controller; [36, 43, 45]).  
As to claim 15, Gonska teaches the apparatus of claim 13 wherein the processor is in further communication with the robotic system (The modification of the apparatus of Gonska to include a robotic system as in Boucard has already been discussed above. Boucard teaches a controller; [36, 43, 45]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonska in view of Boucard and in view of Antinjuntti, T (US 20190234977; hereinafter “Antinjuntti”).
As to claim 16, Gonska teaches the apparatus of claim 9, with the sample manager with a tray (see claim 9 above).
Modified Gonska does not speicifcally teach a rotary drive mechanism to rotate the sample tray.  However, Antinjuntti teaches the analogous art of an apparatus for storing samples, where the tray stores sample carriers and rotates (Antinjuntti teaches a carousel 2/2’ which stores sample racks and rotates; [58] Figs. 1-6). It would have been obvious to have modified the tray of the sample manager which holds carriers of modified Gonska to be a rotating tray as in Antinjuntti because Antinjuntti teaches that a carousel is a well-known storage device for sample carriers (Antinjuntti; [58] Figs. 1-6).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	3313Pierre et al (Translation of FR 2788042; hereinafter “Pierre”) teaches an air lock 42/door 10. 
	Knippscheer et al (US 5233844; hereinafter “Knippscheer”) teaches different doors, with door 112 in the side housing; Figs. 1-3, 13. Figures 2-3 show a robot 54 which holds vial 28 from tray, and figures 13-14 show shelves 232 support trays with tracks/rails, and where they can rotate. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798